Citation Nr: 1335030	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1983 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and tinnitus, rated as 0 and 10 percent disabling, respectively.

The Veteran initially requested a videoconference hearing in May 2011, but that hearing request subsequently was withdrawn.


FINDING OF FACT

On October 1, 2013, prior to the promulgation of a decision in the appeal of these claims, the Board received notification from the Veteran by way of his attorney that he is withdrawing his appeal of these increased-rating claims for tinnitus and bilateral hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Substantive Appeal regarding these claims of entitlement to higher initial ratings for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  See id.  In a statement received at the Board in October 2013, the Veteran's attorney wrote that the Veteran is withdrawing his appeal of these increased-rating claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The claim of entitlement to a rating higher than 10 percent for tinnitus is dismissed.

The claim of entitlement to an initial compensable rating for bilateral hearing loss also is dismissed.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


